 



AMENDMENT 1

EXHIBIT 10.26

AMENDMENT NO. 1
TO CIENA CORPORATION
TRANSFER OF CONTROL/SEVERANCE AGREEMENT

     This Amendment No. 1 (the “Amendment”) is made this _____ day of
______________, by and between CIENA Corporation, a Delaware corporation
(together with its subsidiaries, the “Corporation”) and ______________ (the
“Executive”) as an amendment to the Transfer of Control/Severance Agreement,
dated as of __________________, by and between the Corporation and Executive
(hereinafter, the “Agreement”). Except as otherwise indicated, defined terms in
this Amendment have the same meaning as set forth in the Agreement.

Recitals



1.   Deletion and Replacement of Section 4.4. Section 4.4 of the Agreement shall
be deleted and replaced in its entirety with the following:



4.4 Stock Options. All options granted to an Executive to purchase capital stock
of the Corporation under any plan, program or arrangement maintained by the
Corporation, shall become vested and exercisable upon a Transfer of Control to
the extent provided for under the terms of such plan, program or arrangement. In
addition to any accelerated vesting of the Executive’s options under such plan,
program or arrangement, in the event that:



(i) the Executive’s employment with the Corporation is terminated without Cause
by the Corporation, or for Good Reason by the Executive, within one year after
the Effective Date,     (ii) the Executive executes a general release and waiver
in accordance with Section 7.1, and     (iii) the Executive satisfies the
condition precedent set forth in Section 4.5,



    then vesting of any of the Executive’s unvested options shall continue
during the period of the continuation of the Executive’s salary as provided in
Section 4.1; and the period during which unexercised and exercisable options may
be exercised shall be extended for thirty days after the end of the salary
continuation period; provided that,



  (i) if the exercise of any option within this time period is prevented by the
requirements of federal or state securities laws as provided under the terms of
the applicable plan, program or arrangement, then the option shall remain
exercisable until three months after the date the

 



--------------------------------------------------------------------------------



 





    Executive is notified by the Company that the option is exercisable, but in
no event later than ten years after the date of grant of the option; and



  (ii) if the exercise of any option within this time period would subject the
Executive to suit under Section 16(b) of the Securities Exchange Act of 1934,
the period for exercise shall be extended until the earliest to occur of (a) the
tenth day following the date on which the Executive would no longer be subject
to such suit, (b) the 190th day after the end of the salary continuation period,
or (c) ten years after the date of grant of the option.



    In all other instances, vesting of any such options shall cease on the last
day of the Executive’s active employment with the Corporation, irrespective of
the existence of salary continuation payments beyond such last day.



2.   Addition of Section 4.5. A new Section 4.5 shall be added as follows:



  4.5. Condition Precedent. The Parties agree that payment of the severance
benefits set forth in this Section 4 shall be conditioned upon and subject to
the Executive’s agreement that, for a period of twelve months following the
Executive’s last day of employment with the Corporation, the Executive will not,
whether alone or as a partner, officer, director, consultant, agent, employee or
stockholder of any company or other commercial enterprise, directly or
indirectly, without the prior written consent of the Corporation, engage or
invest in, own, manage, operate, finance, control or participate in the
ownership, management, operation, financing or control of, be employed by or
associated with any business or other commercial activity whose products or
activities compete, in whole or in part, with the products or activities of the
Corporation; provided, that the Executive may purchase or otherwise acquire as a
passive investment up to (but not more than) one percent of any class of
security of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934.



3.   Addition of Section 4.6. A new Section 4.6 shall be added as follows:



  4.6. Remedies. In the event of a breach of Section 4.5 by the Executive, then
the Executive shall immediately reimburse the Corporation the entire gross
amount of the severance benefits paid to the Executive pursuant to Section 4 up
to the date of such breach. The forfeiture provisions of this Section 4.6 shall
be in addition to, and not in limitation of, any other remedies available to the
Corporation at law or in equity.

 



--------------------------------------------------------------------------------



 





4.   Ratification. Other than as set forth in this Amendment, all other terms
and conditions of the Agreement remain unchanged. In the event of a conflict
between the terms of this Amendment and the Agreement, the terms of this
Amendment shall control.   5.   Controlling Law. This Amendment shall in all
respects be governed by, and construed in accordance with, the laws of the State
of Delaware (without regard to the principles of conflicts of laws).

     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
on the date first above written.

        CIENA CORPORATION      
By:                                                                           
Name:     Title:       EXECUTIVE    
                                                                           
  Name:

 